Citation Nr: 1117834	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for hypertension (HTN).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to April 1966.  This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2006 rating decision by the Phoenix, Arizona Department of Veterans' Affairs (VA) Regional Office (RO).  [The April 2006 rating decision also denied service connection for enlarged heart; the Veteran's August 2006 notice of disagreement was limited to the matter of service connection for HTN.]  In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  On service enlistment examination the Veteran provided a history of hypertension under therapy; the blood pressure recorded at the time was normal, however, clear and unmistakable evidence shows (and it is not in dispute) that labile hypertension pre-existed his military service.

2.  Clear and unmistakable evidence shows that the Veteran's hypertension did not increase in severity beyond natural progression during service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In December 2010 the Board sought a VHA expert medical advisory opinion.  The Veteran was provided a copy of the opinion and afforded opportunity to respond.  As will be discussed in greater detail below, the opinion is adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his pre-existing hypertension was aggravated beyond normal progression by the rigors of active duty.

On July 1965 service enlistment examination the Veteran reported a history of hypertension currently under therapy; the blood pressure reading recorded was 124/74.  He entered on active duty September 14, 1965.  On September 17, 1965 recruit training examination a blood pressure reading of 178/102 was noted.  The Veteran was found to be qualified for training (HTN was noted as a defect).  

A February 9, 1966 STR notes the following blood pressure readings: sitting - 170/120 (left arm), 160/110 (right arm); lying down 180/100.  Blood pressure readings noted on the following day were: 170/110 (left arm), 160/100 (right arm).  A February 17, 1966 STR notes blood pressure readings of 170/110 and 160/110.  The Veteran complained of dizziness and headache for the last several weeks.  He gave a history of HTN prior to active duty and indicated that he had been placed on medication but never worked up for the cause of his HTN.  He was admitted for blood pressure monitoring.

An April 1966 Medical Board Report notes that on enlistment the Veteran presented a note from his family doctor advising that he had HTN.  [The letter is not associated with the STRs.]  It was noted that because his blood pressure was normal at the time of the July 1965 examination he proceeded to enlist in the military.  He related that he could usually tell when his pressure was elevated, and that it was not elevated all the time; he indicated that it became elevated when he felt nervous or upset.  It was further noted that in February 1966 he was admitted for blood pressure monitoring; blood pressures were recorded on an hourly basis (and ranged from 148/80 to 200/120).  The majority of the blood pressures were reported to be within the normal range however a substantial number were definitely elevated.  It was the opinion of the Medical Board that the Veteran had labile [i.e., borderline.  See Dorland's Illustrated Medical Dictionary, 30th Ed. at 889 (2003)] HTN, and did not meet the minimum standards for enlistment or induction; that he was unfit for further Naval service due to physical disability; and that the physical disability was not incurred or aggravated by a period of active military service.

Postservice treatment records, to include both private and VA, dated from 1989 to 2005 show ongoing treatment for HTN.

As there were unresolved medical questions the Board sought a VHA expert (cardiologist) medical advisory opinion in this matter.  The expert was asked to opine whether the evidence of record rendered it undebatable from a medical standpoint that the Veteran's HTN pre-existed his active service, and if so, that the HTN was not aggravated by the Veteran's service.  In January 2011 the consulting cardiologist opined:

"There is irrefutable evidence that the Veteran had a history of labile hypertension prior to his induction into the US Navy.  He was diagnosed at age 16, and took medication for the condition.  The initial [blood pressure] recorded during his pre-induction physical was 124/74 and is consistent with the diagnosis, as are some of the elevated [blood pressures] recorded later.  The [blood pressures] recorded hourly while hospitalized in April of 1966 furthermore substantiate the diagnosis of labile blood pressure since discharge.  Civilian physicians have recorded both normal and elevated [blood pressures], even while treated.

The Veteran had a four year history of labile hypertension prior to induction in the Navy in 1965, had labile hypertension while in the Navy, and has had labile blood pressure ever since.  It does not have an obvious physiological basis, since extensive testing in the Navy and subsequently in civilian life were within normal limits.  The illness began early and has been with him ever since.

The Veteran's claim is not supported by the facts.  There is not a single entry in the record that leads one to conclude that naval service was a factor in the onset of the Veteran's labile hypertension.  On the contrary, the record clearly notes labile hypertension was present years earlier.  And furthermore, there is not a single entry that leads one to conclude that naval service aggravated a condition."

C.	Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While a history of hypertension under therapy was noted on the Veteran's pre-enlistment examination, the blood pressure reading at the time was normal.  Consequently, he is entitled to the presumption of soundness on entry in service afforded under 38 U.S.C.A. § 1111.  Hence, the initial question that must be addressed is whether the presumption of soundness on entry in service is rebutted by clear and unmistakable evidence.  The Board finds that there indeed is clear and unmistakable evidence that labile HTN pre-existed the Veteran's service.  First, the recorded history at the time of hypertension under therapy (which the Veteran has not recanted, and is not in dispute) is strong evidence of pre-existence.  Furthermore, the notation of a substantially elevated reading when the Veteran was evaluated for recruit training three days after entry on active duty supports the finding of pre-existence, as does the report of the Medical Board that noted that on enlistment the Veteran presented a letter from his physician advising that he had hypertension, and recommended the Veteran's discharge from service as physically unfit.  Finally, the January 2011 VHA expert opinion indicates that there is clear evidence of pre-existence of labile hypertension, and in explanation discusses the concept and course of labile hypertension.   As that physician reviewed the record, and expressed familiarity with the Veteran's medical history, cited to factual data and explained the rationale for the opinion, and (by virtue of his medical specialty) has particular expertise to address the question, the Board finds the opinion probative evidence.  Because there is no competent (medical opinion) evidence to the contrary, the Board finds the opinion persuasive.  Accordingly, the Board finds that the presumption of soundness on entry in service as to labile HTN is rebutted.

Because the Veteran's HTN was symptomatic in service, the analysis turns to the question of whether the Veteran's pre-existing HTN was aggravated during his active service (and specifically whether the presumption of aggravation is also rebutted by clear and unmistakable evidence).  In this regard it is noteworthy that lack of aggravation is demonstrated by establishing there was no increase in disability during service. See Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  While the February 1966 record notes a substantial amount of hourly blood pressure readings that were elevated, the record also shows the majority of the blood pressure readings were within the normal range.  Furthermore, the January 2011 expert stated that such findings were consistent with the Veteran's pre-existing labile HTN (and also indicated that the findings were also consistent with the Veteran's labile HTN since discharge).  Notably, since the Veteran's hypertension was noted to be under therapy at the time of the pre-enlistment examination it may reasonably be inferred that there were elevated readings prior to service (a point which is not in dispute).  In light of the foregoing, the Board finds (as the VHA expert opined) that the Veteran's elevated blood pressure readings in service reflected a disability picture of labile hypertension characterized by intermittent flare-up of elevated blood pressure readings interspersed among normal readings, and did not reflect a chronic increase in disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

As the competent evidence of record does not show a chronic increase in severity of hypertension during service, the Board concludes that the presumption of aggravation is also rebutted.  As the record show that the Veteran's hypertension was neither incurred nor aggravated in service, service connection for such disability is not warranted.

The Veteran's own statements asserting that his HTN was aggravated by service have little, if any, probative value, and are far out-weighed by the medical evidence discussed above.  Whether or not inservice symptoms/findings of an insidious process such as hypertension/labile hypertension reflected a chronic increase in severity of the disease during service is a complex medical question, and the Veteran is a layperson.  He does not support his allegation by citation to medical texts or treatises (and, as noted above, has not presented any supporting medical opinions).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . .).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied. 


ORDER

Service connection for hypertension is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


